Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 7, 2022 has been entered. The Applicant amended claims 1-6, 8-10, 12-13, 15-17 and 19-20. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed October 6, 2021. The examiner withdraws the 112(b) rejections and the Specification, Drawings, and Claims objections in light of the amendments to the Specification and Claims.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3-4, 14-16, 18, and 20 is objected to because of the following informalities:  
In claims 3, 14-16, and 20, “the sector” lacks proper antecedent basis and should read “the single sector”
In claim 4, “the horizon” lacks proper antecedent basis and should read “a horizon”
In claim 18, “the curved substrate” lacks proper antecedent basis and should read “a curved substrate”
In claim 20, “defined by a directional antenna” lacks proper antecedent basis and should read “defined by the directional antenna”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 10, 13, 15, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayles et al. (US PGPUB 2015/0200450 A1), hereinafter known as Hayles.
Regarding claim 1, Hayles discloses (Fig. 2) a directional antenna (Fig. 2) for wireless communications within a single sector, comprising: a Luneburg lens (240) having a spherical shape; and a feed network of signal conveyors (250a and 250b) that are positioned in a linear arrangement along a curved portion of the spherical shape and aligned with the Luneburg lens (240) to communicate radio frequency signals within the single sector that is less than or equal to 120 degrees ([0039]), wherein each of the signal conveyors are a same type of signal conveyor and are positioned in a single line parallel to an equator of the Luneburg lens (240).

    PNG
    media_image1.png
    754
    474
    media_image1.png
    Greyscale

Regarding claim 3, Hayles further discloses (Figs. 1-2) wherein the feed network of signal conveyors (250a and 250b) is aligned with the Luneburg lens (240) to exclude transmission of the radio frequency signals to receivers outside of the sector and exclude receiving the radio frequency signals that originate outside of the sector ([0007] and [0022]-[0023]).
Regarding claim 7, Hayles further discloses wherein a diameter of the Luneburg lens is from two inches to seventy-two inches ([0033]).
Regarding claim 10, Hayles discloses (Fig. 2) a communications system, comprising: radio equipment (120); and a directional antenna (110) coupled to the radio equipment via communications circuitry (120) wherein the directional antenna (110) includes: a Luneburg lens (240) having a spherical shape; and a feed network of signal conveyors (250a and 250b) that are positioned in a linear arrangement along a curved portion of the spherical shape and aligned with the Luneburg lens (240) to communicate radio frequency signals within the single sector that is less than or equal to 120 degrees ([0039]), wherein each of the signal conveyors are a same type of signal conveyor and are positioned in a single line parallel to an equator of the Luneburg lens (240).
Regarding claim 13, Hayles further discloses (Figs. 1-2) wherein the signal conveyors (250a and 250b) are positioned in a linear arrangement along the curved portion of the spherical shape (240) and each of the signal conveyors are a same type of signal conveyor (250a and 250b).
Regarding claim 15, Hayles further discloses (Figs. 1-2) wherein the feed network of signal conveyors (250a and 250b) is aligned with the Luneburg lens (240) to exclude transmission of the radio frequency signals to receivers outside of the sector and exclude receiving the radio frequency signals that originate outside of the sector ([0007] and [0022]-[0023]).
Regarding claim 19, Hayles further discloses wherein a diameter of the Luneburg lens is from two inches to seventy-two inches ([0033]).
Regarding claim 20, Hayles discloses (Figs. 1-2) a method of communicating using a communications system having a directional antenna (110) and radio equipment (120), comprising: receiving voice or data via radio frequency signals ([0036]) within a sector defined by a directional antenna (110), wherein the directional antenna (110) includes a Luneburg lens (240) having a spherical shape, and a feed network of signal conveyors (250a and 250b) that are positioned along a curved portion of the spherical shape and aligned with the Luneburg lens (240) to communicate radio frequency signals within a single sector that is 120 degrees or less ([0039]), wherein each of the signal conveyors (250a and 250b) are positioned in a single line parallel to the equator of the Luneburg lens (240); providing the received voice or data to the radio equipment ([0036] and [0046]); and transmitting within the sector and employing the directional antenna, voice or data received from the radio equipment ([0036] and [0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayles in view of Hamner et al. (US PGPUB 2014/0139370 A1), hereinafter known as Hamner.
Regarding claim 2, Hayles does not specifically teach wherein the feed network of signal conveyors is a miniaturized feed network of patch antennas and each of the patch antennas are equally spaced apart in the linear arrangement along the curved portioned.
However, Hamner teaches (Fig. 4) feed network of signal conveyors (120) is a miniaturized feed network of patch antennas (120) and each of the patch antennas (120) are equally spaced apart in the linear arrangement along the curved portioned ([0064]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the directional antenna of Hayles with Hamner to include “feed network of signal conveyors is a miniaturized feed network of patch antennas and each of the patch antennas are equally spaced apart in the linear arrangement along the curved portioned,” as taught by Hamner, for the purpose of avoiding undesired grating lobes (see also [0064]).
Regarding claim 6, Hayles does not specifically teach wherein the patch antennas are non-steerable antennas when communicating the radio frequency signals.
However, Hamner teaches (Fig. 4) patch antennas are non-steerable antennas when communicating the radio frequency signals ([0047]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the directional antenna of Hayles with Hamner to include “patch antennas are non-steerable antennas when communicating the radio frequency signals,” as taught by Hamner, for the purpose of reducing distortion (see also [0047]).
Regarding claim 8, Hayles further teaches (Fig. 2) wherein the directional antenna includes a single feed network of signal conveyors (feed connected to 250a and 250b).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayles in view of Montgomery et al. (US Patent No. 10056698 B2), hereinafter known as Montgomery.
Regarding claim 4, Hayles does not specifically teach wherein the signal conveyors are positioned to communicate the radio frequency signals via communication beams, wherein a top of the communication beams are parallel to the horizon.
However, Montgomery teaches signal conveyors are positioned to communicate the radio frequency signals via communication beams, wherein a top of the communication beams are parallel to the horizon (col. 8, lines 47-50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the directional antenna of Hayles with Montgomery to include “signal conveyors are positioned to communicate the radio frequency signals via communication beams, wherein a top of the communication beams are parallel to the horizon,” as taught by Montgomery, for the purpose of covering larger areas with less precision (see also col. 8, lines 47-50).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayles in view of Hamner, as applied to claim 2 above, and in further view of Sreenivas (US Patent No. 5821908 A).
Regarding claim 5, Hayles does not specifically teach each of the patch antennas are affixed to a support structure for positioning in the linear arrangement and include an individual adjustment.
However, Sreenivas teaches each of the patch antennas are affixed to a support structure for positioning in the linear arrangement and include an individual adjustment (col. 7, lines 15-26).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the directional antenna of Hayles with Sreenivas to include " each of the patch antennas are affixed to a support structure for positioning in the linear arrangement and include an individual adjustment," as taught by Sreenivas, for the purpose of reducing interference (see also col. 7, lines 15-26).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayles in view of Timofeev et al. (US PGPUB 2022/0059941 A1), hereinafter known as Timofeev.
Regarding claim 9, Hayles does not specifically teach wherein the signal conveyors are aligned with the equator of the Luneburg lens to provide an up or down tilt of beams for communicating the radio frequency signals.
However, Timofeev teaches signal conveyors are aligned with the equator of the Luneburg lens to provide an up or down tilt of beams for communicating the radio frequency signals ([0010]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the directional antenna of Hayles with Timofeev to include “signal conveyors are aligned with the equator of the Luneburg lens to provide an up or down tilt of beams for communicating the radio frequency signals,” as taught by Timofeev, for the purpose of reducing interference and improving performance (see also [0010]).
Regarding claim 16, Hayles does not specifically teach wherein the sector is 120 degrees.
However, Timofeev teaches a sector is 120 degrees ([0121]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the communications system of Hayles with Timofeev to include “a sector is 120 degrees,” as taught by Timofeev, for the purpose of improving coverage and reduce the upper grating lobes (see also [0121]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayles in view of Le Comte et al. (US PGPUB 2011/0215968 A1), hereinafter known as Le Comte.
Regarding claim 11, Hayles does not specifically teach wherein the communications circuitry includes at least one carrier switching unit coupled between the radio equipment and the directional antenna.
However, Le Comte teaches (Fig. 3) communications circuitry includes at least one carrier switching unit (330) coupled between the radio equipment (320) and the directional antenna (130).

    PNG
    media_image2.png
    827
    497
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the communications system of Hayles with Le Comte to include “communications circuitry includes at least one carrier switching unit coupled between the radio equipment and the directional antenna,” as taught by Le Comte, for the purpose of improving power usage efficiency (see also [0162]-[0163]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayles in view of  Lo et al. (US PGPUB 2012/0034952 A1), hereinafter known as Lo.
Regarding claim 12, Hayles does not specifically teach further comprising additional directional antennas, wherein a combination of the additional directional antennas provide 360 degree communication coverage for a communications structure.
However, Lo teaches additional directional antennas ([0051]), wherein a combination of the directional antennas provide 360 degree communication coverage for a communications structure ([0051]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the communications system of Hayles with Lo to include “additional directional antennas, wherein a combination of the directional antennas provide 360 degree communication coverage for a communications structure,” as taught by Lo, for the purpose of improving robustness by enabling different radiation patterns and applications (see also [0048]).

Claims 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayles in view of  Shehan (US PGPUB 2017/0324171 A1).
Regarding claim 14, Hayles does not specifically teach wherein the feed network of signal conveyors is a feed network of patch antennas that are dedicated to different carriers in the sector.
However, Shehan teaches a feed network of signal conveyors is a feed network of patch antennas ([0054]) that are dedicated to different carriers in the sector ([0065]-[0066]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the communications system of Hayles with Shehan to include “a feed network of signal conveyors is a feed network of patch antennas that are dedicated to different carriers in the sector,” as taught by Shehan, for the purpose of reducing interference (see also [0065]).
Regarding claim 17, Hayles does not specifically teach wherein the Luneburg lens has a diameter of a first size and the communications system includes at least one more directional antenna that includes another Luneburg lens with a diameter of a second size that differs from the first size.
However, Shehan (Fig. 1A and 1B) wherein the Luneburg lens (100) has a diameter of a first size ([0038]) and the communications system includes at least one more directional antenna that includes another Luneburg lens with a diameter of a second size that differs from the first size ([0038] and [0048]-[0051]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the communications system of Hayles with Shehan to include “wherein the Luneburg lens has a diameter of a first size and the communications system includes at least one more directional antenna that includes another Luneburg lens with a diameter of a second size that differs from the first size,” as taught by Shehan, for the purpose of improving robustness by allowing for better performance in different applications (see also [0051]).
Regarding claim 18, Hayles does not specifically teach further comprising a curved protective shell around the curved substrate.
However, Shehan teaches (Fig. 9) a curved protective shell (910) around the curved substrate (120, 124, 126).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the communications system of Hayles with Shehan to include “a curved protective shell around the curved substrate,” as taught by Shehan, for the purpose of protecting the communications system (see also [0078]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845